Citation Nr: 0518193	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-20 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for a bilateral weak foot disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The veteran had active military service from March 1943 to 
February 1946, and from September to November 1950.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.

A motion to advance the veteran's case on the Board's docket, 
dated on February 8, 2005, was granted by the Board on 
February 11, 2005 for good cause shown, due to the veteran's 
age, under the provisions of 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2004).

On March 10, 2005, the Board issued a decision granting 
entitlement to an increased rating of 50 percent for a 
bilateral weak foot disability, subject to controlling 
regulations applicable to the payment of monetary benefits.

In a separate order, the Board has undertaken to vacate its 
March 10, 2005 decision.  


FINDINGS OF FACT

1.  The veteran had active military service from March 1943 
to February 1946, and from September to November 1950. 

2.  In December 2004, the veteran's widow filed a VA Form 21-
530, Application for Burial Benefits, with the RO.  She 
subsequently submitted a copy of the veteran's death 
certificate showing that he died on November [redacted], 2004.  

3.  The Board had no knowledge of the veteran's death at the 
time it issued the March 10, 2005 decision on the issue of 
entitlement to a disability evaluation in excess of 30 
percent for a bilateral weak foot disability.   


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On March 10, 2005, the Board issued a decision addressing the 
veteran's claim for entitlement to a disability evaluation in 
excess of 30 percent for a bilateral weak foot disability.  
Unbeknownst to the Board, however, the veteran had died on 
November [redacted], 2004.  In this regard, in December 2004, while 
the Board was adjudicating the veteran's claim on appeal, the 
veteran's widow filed a claim at the RO for burial benefits.  
At that time, she stated that the veteran had died on 
November [redacted], 2004.  She subsequently submitted a Certificate 
of Death that confirmed the reported date of the veteran's 
death.  

The veteran's death prior to the Board's March 10, 2005 
decision deprived the Board of jurisdiction over the matter 
on appeal.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  
Because the Board was without jurisdiction to render the 
March 10, 2005 decision, that decision has been vacated by a 
separately issued Board Order to Vacate.  See generally, 
38 C.F.R. § 20.904 (2004).      

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, the 
appeal for entitlement to a disability evaluation in excess 
of 30 percent for a bilateral weak foot disability has been 
rendered moot by virtue of the death of the veteran and must 
be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1302.     

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).  


ORDER

The appeal for entitlement to a disability evaluation in 
excess of 30 percent for a bilateral weak foot disability, is 
dismissed.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


